DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 December 2020.  In view of this communication and the amendment concurrently filed: claims 1-14 were previously pending; claims 4 and 11 were cancelled and claims 15-16 were added by the amendment; and thus, claims 1-3, 5-10, and 12-16 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 14 December 2020, have been fully considered and are persuasive.
The Applicant’s first argument (page 5, line 7 t page 8, line 4 of the Remarks) states that the prior art does not disclose the coolant passing through the woven insulator as recited in the amended independent claims.  Since the woven insulator of Mori is ultimately impregnated with resin despite being initially porous, it does not allow the coolant to flow through.  Further, the coolant is clearly shown flowing around the insulator, not through it.  Thus, this argument is persuasive and the previous grounds of rejection are withdrawn. 
The Applicant’s second argument (page 8, lines 5-13 of the Remarks) states that the remaining claims are allowable by virtue of their dependencies.  This argument is persuasive for the same reasons given above.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-3, 5-10, and 12-16 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, and all claims dependent thereon, the prior art does not disclose, inter alia, an electric generator, comprising: 
a main generator, comprising a rotating portion having main field windings; 
a stationary portion having generator armature windings; and 
a woven insulator at least partially enclosing the main field windings of the rotating portion, the woven insulator being comprised of strips or fibers of a material woven together, wherein the woven insulator is permeable to a coolant in a liquid form; and 
coolant located within the electric generator, 
wherein the woven insulator allows the coolant in a gaseous or liquid form to flow through the woven insulator, and 
wherein the coolant migrates from the rotating portion to the stationary portion by passing through the woven insulator during operation of the electric generator.
While Mori discloses the coolant migrating from the rotating portion to the stationary portion, with woven insulators on the rotating portion, and McCarty discloses woven insulators on the stationary portion that allow coolant to flow through the woven insulator, the prior art does not disclose the claimed combination of a woven insulator around the main field windings allowing the coolant to flow there-through on its path to the stationary portion.  Further, the combination of these features would not have been obvious as Mori discloses solid conductors which would not allow for a coolant path within the slots, even if the woven insulator of McCarty were incorporated.  Thus, the prior art does not anticipate or render obvious the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
McCarty (US 4,447,947) discloses an electrical machine comprising stator windings enclosed by a woven insulator, wherein the woven insulator allows coolant to pass through holes cut in the insulator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Michael Andrews/
Primary Examiner, Art Unit 2834